Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 4/2/21, Applicant amended claim 1, canceled no claims, and added no new claims.  Claims 1-22 are presented for examination.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for analyzing searches to detect interest levels in the search terms: classifying, based on predetermined criteria, the searches for the identified set of search terms as being active or passive; assigning weights according to predetermined rules to each of the searches based on whether each of the searches is active or passive, where an active search is assigned a greater weight than a passive search; generating weighted search counts by multiplying the search counts with respective weights; and generating a score for a first search term from the identified set of search terms as a ratio of a sum of the weighted search counts for the first search term to an average of previously generated weighted search counts for the first search term accumulated over a period of time, wherein the score indicates an interest level in the first search term.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for analyzing searches to detect interest levels in the search terms.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Liu (US 20150032741) teaches receiving a query and determining if the query was provided in a specific time period and performing actions accordingly, does not teach assigning weights and scores to search terms or classifying terms as active or passive (paragraphs 0017, 0018-0034 figure 1);
	Provine et al (US 8,359,309) teaches ranking search results for a query using statistics from the corpus of documents searched does not teach assigning weights and scores to search terms or classifying terms as active or passive (column 6-13 line 60-39); and 
	Dandekar et al (US 8,195,653) teaches improving search results for queries having a local intent does not teach assigning weights and scores to search terms or classifying terms as active or passive (column 1 lines 24-33, columns 4-9 lines 32-17 figure 2).

Responses to Applicant’s Remarks
	Regarding rejections to claims 1-11 under 35 U.S.C. 101 for reciting a system comprising software per se, in view of amendments reciting memory hardware and processor hardware, these rejections are withdrawn.  Examiner conducted another search of the prior art and did not 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        4/28/21